Title: To James Madison from William Barton, 26 August 1789
From: Barton, William
To: Madison, James


Sir,
Philada. Aug. 26th. 1789.
Before I left New York, I had an Opportunity of explaining to Mr. Page the nature of the Circumstances, which obliged me to decline an Acceptance of the office, with which I was lately honored by the President and Senate. It is, therefore, unnecessary to trouble You, with a recapitulation of my inducements to that act of self-denial; having requested Mr. Page to communicate them to You. I have, likewise, taken the liberty of acquainting that Gentleman with my particular Views: The polite Notice with which You honored me, when at New-York, induces me to hope that You will take an interest in my behalf, on this occasion; and I shall consider myself under Obligations of the highest Nature, to You, for Your kind offices. Pardon this freedom, and be assured that I am, With the most perfect Respect, Sir, Yr. most Obedient And most hble. servt.
W. Barton
Having mentioned the Treasury Department (among others), in my letter to Mr. Page, I wish it be understood that I have particularly in View, the place of Assistant to the Secretary of the Treasury; provided I should not be considered as aspiring too high.
W. B
You can best judge, Sir, whether Mr. Rittenhouse’s Letter to You being shewn to the President, would be of use to Me.
W B.
